Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant argues that the secondary reference Hed teaches the use of the molybdenum disulfide in a different layer than the layer with the silanol coating, and therefore the two prior art cannot be combined as below. This is not persuasive.
Hed teaches that the binder portion (which is the silanol part of the composition) is used together with the coating composition, the binder imparting adhesion and binding the coating composition together, see p 105. As the molybdenum disulfide and silanol are together in the same layer as stated there is sufficient motivation to combine the two references. Jana calls for fillers that are lubricative like titanium oxide and other additives known in the art, please see rejection below.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lubricant/pigment/filler molybdenum disulfide of Hed in the invention of Jana in the amount taught by Hed. Jana calls for use of lubricants, fillers and pigments and molybdenum disulfide is an effective additive for those effects for a coating silanol composition.
Applicant argues that the secondary reference Maze does not teach the dichromate salts for use as an antirust agent in the same composition as the silanol layer and these are two different embodiments. The argument is found correct and persuasive. As such claim 12 is now only objected to as being dependent on a rejected claim, and the 103 type rejection no longer applies to it.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jana et al (US 2020/0207992 A1) and Maze et al (US 2004/0206266 A1) and Hed et al (US 2018/0201795 A1)
Regarding claims 1-11 and 22-23 Jana teaches a lubricant composition (abstract) that is a silanol coating that is cured. The composition is used on a metal for a coating for protect against corrosion and wear resistance, see p 1-3
The composition contains a silanol (p 5-6) including specifically those hydrolyzed by bis(triethoxyalkylpropyl)tetrasulfide. See p 5-6 for Markush structure also see p 58-59. Also see example 1d table 1. This is used in up to 40% of the total composition (p 25) and more when only the solids (as stated in claim 1) are considered.
The composition has a pH of 2-7 due to acids, see p 96. The acids include acetic acid, citric acid (p 74). Glycols are also used, see p 71.
The composition has 1 or more organic solvents, see p 71
Other additives known in the art may be used, see p 85-87. The examiner notes that dyes and lubricating fillers can be used, see p 88. Anticorrosive materials may also be included such as silicones may also be used.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Jana does not specifically state the use of molybdenum disulfide or metals salts as the additional corrosion inhibitor.
Maze teaches a lubricant coating composition (abstract). The coating uses a silane matrix to form the coating that can be cured. See p 15-16. Also see 76-77.
The composition contains 1-10% of a boric salt, see p 45 used to improve wear resistance and corrosion resistance.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the additive salts of Maze in the invention of Jana in the amount taught by Maze. Jana calls for use of corrosion protective agents and the salts of Maze are effective corrosion resistance agents for a silanol curable coating composition.
Hed teaches a coating composition (abstract) for use in lubricating and protecting from corrosion. See p 1-2. The coating is made from a silanol matrix that may be cured, see p 24-29 for silanol.
The composition contains up to 25% of molybdenum disulfide used as a pigment and to increase the lubrication given the by the coating and as a filler. See p 272-273.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lubricant/pigment/filler molybdenum disulfide of Hed in the invention of Jana in the amount taught by Hed. Jana calls for use of lubricants, fillers and pigments and molybdenum disulfide is an effective additive for those effects for a coating silanol composition.
Allowable Subject Matter
Claims 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771